Name: 2001/738/EC: Commission Decision of 17 October 2001 approving the plan for the monitoring and control of salmonella in fowl presented by the Netherlands (Text with EEA relevance) (notified under document number C(2001) 3095)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  health;  animal product;  Europe
 Date Published: 2001-10-20

 Avis juridique important|32001D07382001/738/EC: Commission Decision of 17 October 2001 approving the plan for the monitoring and control of salmonella in fowl presented by the Netherlands (Text with EEA relevance) (notified under document number C(2001) 3095) Official Journal L 277 , 20/10/2001 P. 0027 - 0027Commission Decisionof 17 October 2001approving the plan for the monitoring and control of salmonella in fowl presented by the Netherlands(notified under document number C(2001) 3095)(Only the Dutch text is authentic)(Text with EEA relevance)(2001/738/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications(1), as last amended by Directive 1999/72/EC(2), and in particular Article 8(3) thereof,Whereas:(1) In accordance with Article 8(2) of Directive 92/117/EEC, the Netherlands forwarded by letters dated 31 May 2000, 16 July 2000 and 22 August 2001 a plan for the monitoring and control of salmonella in fowl in the Netherlands.(2) The abovementioned plan satisfies the Community requirements on the subject, in particular those set out in Article 8(2) of Directive 92/117/EEC, and must therefore be approved.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The plan for the monitoring and control of salmonella presented by the Netherlands is hereby approved.Article 2The Netherlands shall bring into force by 1 January 2002 the laws, regulations and administrative provisions necessary to implement the plan referred to in Article 1.Article 3This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 17 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 62, 15.3.1993, p. 38.(2) OJ L 210, 10.8.1999, p. 12.